MARSHALL, C. J.
1. Section 17-1, General Code, has no application to the employment of labor by a municipality in the operation of a public utility owned by such municipality. The expression “workmen engaged in any public work carried on or aided by the state, or any political subdivision thereof, whether done by contract or otherwise” relates to the construction of public improvements and not maintenance or operation.
2. Where a constitutional convention agrees upon the draft of an article under consideration and submits the same to a “committee on arrangement and phraseology” and such committee so far modifies the article that its meaning is materially altered, the presumption that the report of the committee is the substantial equivalent of that which had been before settled does not arise and the altered language will be given the meaning which the words employed naturally import.
3. An indictment predicated upon an alleged violation of Section 17-1, General Code, which alleges that the defendant “did require and permit” a workman to labor beyond the limitations of that section, is not bad for duplicity.
Exceptions sustained in part, overruled part.
Jones, Matthias, Day, Allen, Kinkade and Robinson, JJ., concur.